 1                               UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                  ***
 4    BUDD REESE,                                          Case No. 2:17-cv-01627-MMD-CWH
 5                           Plaintiff,
                                                           ORDER
 6          v.
 7    ROBERT FOXFULKER, et al.,
 8                           Defendants.
 9
10          Presently before the court is defendants Robert Foxfulker and Romeo Aranas’ motion for

11   extension of time to respond to complaint (ECF No. 17), filed on December 6, 2018. Plaintiff has

12   not filed a response. Under Local Rule 7-2(d), the “failure of an opposing party to file points and

13   authorities in response to any motion, except a motion under Fed. R. Civ. P. 56 or a motion for

14   attorney’s fees, constitutes a consent to granting of the motion.” The court will therefore grant

15   defendants’ motion.

16          IT IS THEREFORE ORDERED that defendants’ motion for extension of time to respond

17   to complaint (ECF No. 17) is GRANTED.

18          IT IS FURTHER ORDERED that defendants’ response to plaintiff’s complaint is due 60

19   days from the date of this order.

20

21          DATED: December 28, 2018

22

23                                                        C.W. HOFFMAN, JR.
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
